Exhibit 10.10




AMENDMENT NO. 1 TO CREDIT AGREEMENT AND LENDER JOINDER


This Amendment No. 1 to Credit Agreement and Lender Joinder (this “Amendment”)
is entered into as of February 3, 2020, by and among Morgan Stanley Direct
Lending Fund, a Delaware corporation (the “Company”), CIBC Bank USA, as
administrative agent (the “Administrative Agent”), the financial institutions
party to the Credit Agreement (as defined below) immediately prior to the date
hereof (the “Existing Lenders”) and the other financial institutions party
hereto (the “New Lenders” and, together with Existing Lenders, the “Lenders”).


RECITALS
A.The Company, the Administrative Agent and the Existing Lenders are party to
that certain Credit Agreement dated as of December 31, 2019 (the “Credit
Agreement”). Unless otherwise specified herein, capitalized terms used in this
Amendment shall have the meanings ascribed to them by the Credit Agreement.
B.    The Company, the Administrative Agent, and each of the Lenders wish to
amend the Credit Agreement pursuant to Section 15.1 of the Credit Agreement on
the terms and conditions set forth below.
Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:
1.    Amendments to Credit Agreement. Upon the “Amendment Effective Date” (as
defined below), the Credit Agreement is hereby amended as follows:
(a)    Section 1.1 of the Credit Agreement is amended by adding the following
definitions in the appropriate alphabetical order:
First Amendment Date means February 3, 2020.
Undisclosed Administration means, in relation to a Lender or its direct or
indirect parent company (that is a solvent person), the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee,
custodian, or other similar official by a supervisory authority or regulator
under or based on the law in the country where such Lender or such parent
company is subject to home jurisdiction, if applicable law requires that such
appointment not be disclosed.
(b)    The defined term “Business Day” in Section 1.1 of the Credit Agreement is
deleted and replaced with the following:
Business Day means any day on which commercial banks in Chicago, Illinois are
open for commercial banking business and, in the case of a Business Day which
relates to a LIBOR Loan, on which dealings are carried on in the London
interbank eurodollar market.


 
 
 




--------------------------------------------------------------------------------

Exhibit 10.10






(c)    Section (d) within the defined term “Defaulting Lender” in Section 1.1 of
the Credit Agreement is deleted and replaced with the following:
(d) has, or has a direct or indirect parent company that has other than via
Undisclosed Administration: (i) become the subject of a proceeding under any
Debtor Relief Law; (ii) had publicly appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in such proceeding or appointment; or (iv) become the subject of a
Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of  (i) the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority or (ii) if such Lender or its direct or indirect parent company is
solvent, the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian, or other similar official by a
supervisory authority or regulator under or based on the law in the country
where such Lender or such parent company is subject to home jurisdiction, if
applicable law requires that such appointment not be disclosed, in each case so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.
(d)    The defined term Governmental Authorities” in Section 1.1 of the Credit
Agreement is deleted and replaced with the following:
Governmental Authorities means (i) the United States; (ii) the state, county,
city or other political subdivisions; (iii) all other governmental or
quasi-governmental authorities, boards, bureaus, agencies, commissions,
departments, administrative tribunals, instrumentalities and authorities; and
(iv) all judicial authorities and public utilities having or exercising
jurisdiction over the Company, the Company’s assets or the Collateral: including
any supra-national bodies (such as the European Union or the European Central
Bank). The term “Governmental Authority” means any one of the Governmental
Authorities.
(e)    The defined term “Prime Rate” in Section 1.1 of the Credit Agreement is
deleted and replaced to include the following:
Prime Rate means, for any day, the rate of interest per annum from time to time
published in the money rates section of The Wall Street Journal or any successor
publication thereto as the “prime rate” then in effect; provided that


2



--------------------------------------------------------------------------------

Exhibit 10.10




if such rate of interest, as set forth from time to time in the money rates
section of The Wall Street Journal, becomes unavailable for any reason as
determined by the Administrative Agent, “Prime Rate” shall mean the rate of
interest in effect for such day as publicly announced from time to time by the
Administrative Agent as its prime rate (whether or not such rate is actually
charged by the Administrative Agent), which is not intended to be the
Administrative Agent’s lowest or most favorable rate of interest at any one
time. Any change in the Prime Rate announced by the Administrative Agent shall
take effect at the opening of business on the day specified in the public
announcement of such change; provided that the Administrative Agent shall not be
obligated to give notice of any change in the Prime Rate; provided further that
if the Prime Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.
(f)    The defined term “Revolving Commitment” in Section 1.1 of the Credit
Agreement is deleted and replaced with the following:
Revolving Commitment means as of the First Amendment Date, $325,000,000, as
increased or reduced from time to time pursuant to Section 6.1.
(g)    Section 1.4 is added to the Credit Agreement to read as follows:
Divisions. For all purposes under the Loan Documents, in connection with any
division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its Equity Interests at such time.
(h)    Section 6.4 of the Credit Agreement is amended and restated to read as
follows:
Repayments of Loans. The Loans of each Lender shall be paid in full and the
Commitments shall terminate on the Termination Date.
(i)    Section 8.1(b) of the Credit Agreement is amended and restated to read as
follows:
(b)    Capital Requirements. If any Lender shall reasonably determine that any
Change in Law regarding liquidity and capital adequacy, has or would have the
effect of reducing the rate of return on such Lender’s or any Person controlling
such Lender’s capital as a consequence of such Lender’s obligations hereunder or
under any Letter of Credit to a level below that which such Lender or such
controlling Person could have achieved but for such Change in Law (taking into
consideration such Lender’s or such controlling Person’s policies


3



--------------------------------------------------------------------------------

Exhibit 10.10




with respect to liquidity and capital adequacy) by an amount deemed by such
Lender or such controlling Person to be material, then from time to time, upon
demand by such Lender (which demand shall be accompanied by a statement setting
forth the basis for such demand and a calculation of the amount thereof in
reasonable detail, a copy of which shall be furnished to the Administrative
Agent), the Company shall pay to such Lender such additional amount as will
compensate such Lender or such controlling Person for such reduction so long as
such amounts have accrued on or after the day which is 270 days prior to the
date on which such Lender first made demand therefor (except that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270 day period referred to above shall be extended to include the period of
retroactive effect thereof).
(j)    Section 8.8 of the Credit Agreement is amended and restated to read as
follows:
Conclusiveness of Statements; Survival of Provisions. Determinations and
statements of any Lender pursuant to Section 8.1, 8.2, 8.3 or 8.4 shall be
conclusive absent demonstrable error, it being understood that any Lender
seeking indemnification from the Borrower under Sections 8.1 or 8.4 shall not be
indemnified unless they provide a statement setting forth the basis for such
demand and a calculation of the amount thereof in reasonable detail; provided
that no Lender shall be required to disclose (i) any confidential or price
sensitive information or (ii) any information to the extent prohibited by
applicable law. Lenders may use reasonable averaging and attribution methods in
determining compensation under Sections 8.1 and 8.4, and the provisions of such
Sections shall survive repayment of the Obligations, cancellation of any Notes,
expiration or termination of the Letters of Credit and termination of this
Agreement.
(k)    Annex A of the Credit Agreement is deleted in its entirety and replaced
with Annex A attached hereto.
(l)    Exhibit B of the Credit Agreement is deleted in its entirety and replaced
with Annex B attached hereto.
2.    Representations and Warranties of the Company. The Company represents,
warrants and certifies that:
(a)    the execution, delivery and performance by the Company of this Amendment
have been duly authorized by all necessary corporate action and that this
Amendment is a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, subject to the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium and other laws
affecting creditors’ rights generally and general equitable principles;
(b)    at the time of and immediately after giving effect to this Amendment,
each of the representations and warranties contained in the Credit Agreement
(treating this Amendment as a Loan Document for purposes thereof) are true and
correct in all material respects on and as of the date hereof as if made on the
date hereof, except, in each case, to


4



--------------------------------------------------------------------------------

Exhibit 10.10




the extent any such representation or warranty (i) is stated to relate solely to
an earlier date, in which case such representation or warranty shall have been
true and correct in all material respects on and as of such earlier date and
(ii) is already qualified by materiality or Material Adverse Effect, in which
case such representation or warranty is true and correct in all respects; and
(c)    at the time of and immediately after giving effect to this Amendment, no
Event of Default or, to the Company’s knowledge, no Unmatured Event of Default
has occurred and is continuing.
3.    Amendment Effective Date. This Amendment shall become effective upon the
date (the “Amendment Effective Date”) upon which all of the following conditions
have been satisfied or waived:
(a)    the execution and delivery of this Amendment by the Company, the
Administrative Agent and the Lenders;
(b)    receipt by each of the New Lenders of:
i.a written opinion of Company’s counsel (or a reliance letter in respect of any
such written opinion of Company’s counsel delivered on the Closing Date),
addressed to the New Lenders, in form and substance reasonably acceptable to the
Administrative Agent and such New Lenders; and
(i)a Note, if so requested.
(c)    Company shall have paid to the Administrative Agent (i) the First
Facility Increase Fee as set forth in the Agent Fee Letter dated as of the
Closing Date (hereunder, the “Agent Fee Letter”), and (ii) all other fees due
and owing under any Loan Document.
4.    New Lender Joinder. The parties hereto acknowledge and agree that upon the
Amendment Effective Date, (a) each New Lender shall (i) be a party to the Credit
Agreement and the other Loan Documents to which Lenders are parties and (ii)
have the rights and obligations of a Lender under the Credit Agreement and other
Loan Documents, (b) each Lender shall have the Revolving Commitment shown on
Annex A of the Credit Agreement (as amended by this Amendment), and (c) the
execution and delivery of this Amendment shall not constitute a novation of any
Debt or other Obligations owing to Lenders or Administrative Agent under the
Credit Agreement.
5.    Reference to and Effect Upon the Loan Documents.
(a)    Except as specifically amended hereby, the Credit Agreement and the other
Loan Documents shall remain in full force and effect and are hereby ratified and
confirmed.
(b)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
any Lender under the Credit Agreement or any Loan Document, nor constitute a
waiver of any provision


5



--------------------------------------------------------------------------------

Exhibit 10.10




of the Credit Agreement or any Loan Document, except as specifically set forth
herein. Upon the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of
similar import shall mean and be a reference to the Credit Agreement as amended
hereby. This Amendment shall be deemed a Loan Document under the Credit
Agreement.
6.    Costs and Expenses. The Company hereby affirms its obligation under
Section 15.5 of the Credit Agreement to reimburse the Administrative Agent for
all reasonable and documented out-of-pocket costs and expenses of the
Administrative Agent (including Attorney Costs) in connection with the
preparation, negotiation, execution and delivery of this Amendment, the other
Loan Documents and all other documents provided for herein or delivered or to be
delivered hereunder or in connection herewith.
7.    GOVERNING LAW. THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT MADE UNDER
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES.
8.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.
9.    Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts and each such
counterpart shall be deemed an original, but all such counterparts shall
constitute one and the same Amendment. Receipt of an executed signature page to
this Amendment by facsimile or other electronic transmission shall constitute
effective delivery thereof. Electronic records of the executed Amendment
maintained by the Administrative Agent and the Lenders shall deemed to be
originals.
10.    First Facility Increase. The parties hereto acknowledge and agree that,
notwithstanding anything to the contrary in the Agent Fee Letter, the Facility
Increase under and pursuant to this Amendment shall be deemed to be the First
Facility Increase under and as defined in the Agent Fee Letter and the first
installment of the First Facility Increase Fee as set forth in the Agent Fee
Letter shall be due and payable as of the date of this Amendment and payment of
each subsequent installment of the First Facility Increase Fee shall be payable
in accordance with the terms of the Agent Fee Letter.






6



--------------------------------------------------------------------------------


Exhibit 10.10




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.


MORGAN STANLEY DIRECT LENDING FUND


By: /s/ Venugopal Rathi____
Name: Venugopal Rathi
Title: Chief Financial Officer










[Signature Page to Amendment No. 1 and Lender Joinder]



--------------------------------------------------------------------------------

Exhibit 10.10






CIBC BANK USA, as Administrative Agent, as Issuing Lender and as a Lender




By:    
Name:
Title:




[Signature Page to Amendment No. 1 and Lender Joinder]



--------------------------------------------------------------------------------

Exhibit 10.10






STATE STREET BANK AND TRUST COMPANY, as a Lender




By:    
Name:
Title:












































































[Signature Page to Amendment No. 1 and Lender Joinder]



--------------------------------------------------------------------------------

Exhibit 10.10














ING CAPITAL LLC, as a Lender




By:    
Name:
Title:






































































[Signature Page to Amendment No. 1 and Lender Joinder]



--------------------------------------------------------------------------------

Exhibit 10.10
















ZIONS BANCORPORATION, N.A. dba CALIFORNIA BANK & TRUST, as a Lender




By:    
Name:
Title:


[Signature Page to Amendment No. 1 and Lender Joinder]



--------------------------------------------------------------------------------


Exhibit 10.10




Annex A
LENDERS AND PRO RATA SHARES












Lender








Revolving
Commitment Amount










Pro Rata Share




CIBC Bank USA




$100,000,000
30.769%


State Street Bank and Trust Company
$100,000,000
30.769%


ING Capital LLC
$75,000,000
23.077%
Zions Bancorporation, N.A. dba California Bank & Trust
$50,000,000
15.385%


TOTALS


$325,000,000


100%
































--------------------------------------------------------------------------------

Exhibit 10.10




Annex B
EXHIBIT B


FORM OF COMPLIANCE CERTIFICATE


To:        CIBC Bank USA, as Administrative Agent
Please refer to the Credit Agreement dated as of December 31, 2019 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Morgan Stanley Direct Lending Fund (the “Company”), various
financial institutions and CIBC Bank USA, as Administrative Agent. Terms used
but not otherwise defined herein are used herein as defined in the Credit
Agreement.
I.
Reports. Enclosed herewith is a copy of the [annual audited/quarterly] report of
the Company as at _____________, ____ (the “Computation Date”), which report
fairly presents in all material respects the financial condition and results of
operations [(subject to the absence of footnotes and to normal year-end
adjustments)] of the Company as of the Computation Date and has been prepared in
accordance with GAAP consistently applied.

II.
Defaulting Investors. To the Company’s knowledge, below is a list of Defaulting
Investors and their unfunded Capital Commitments:

1.    [______]
III.
Beneficial Ownership Certification. The Company certifies and warrants to you
that there has been no change in the information provided in the Beneficial
Ownership Certification form most recently delivered to the Administrative
Agent.

IV.
Borrowing Base Certificate. [The Company certifies and warrants to you that the
Borrowing Base Certificate dated as of [●] is still applicable as of the date
hereof.] [Attached hereto is an updated Borrowing Base Certificate reflecting
changes thereto since the Borrowing Base Certificate delivered as of [●].]

The Company further certifies to you that no Event of Default or Unmatured Event
of Default has occurred and is continuing.
The Company has caused this Certificate to be executed and delivered by its duly
authorized officer on _________, ____.
MORGAN STANLEY DIRECT LENDING FUND


By:                        
Name:
Title:





